19-23013-rdd           Doc 54         Filed 10/31/19         Entered 10/31/19 19:15:14                   Main Document
                                                            Pg 1 of 53




                                                                                                                  Via ECF

    October 31, 2019                                                                                     Jennifer S. Recine
                                                                                                 Direct Dial: 212.806.1301
                                                                                                        Fax: 212.806.6006
                                                                                                     jrecine@stroock.com

The Honorable Robert D. Drain
United States Bankruptcy Court
300 Quarropas Street
White Plains, NY 10601-4140

Re:       In re 53 Stanhope LLC, et al., Case No. 19-23013 (RDD) (Bankr. S.D.N.Y.)

To the Honorable Robert D. Drain:

        Brooklyn Lender LLC (“Brooklyn Lender”) respectfully submits this letter to provide
notice to the Court of the Debtors’ latest failure to comply with the exceedingly tight deadlines set
forth in this Court’s October 16, 2019 Scheduling Order with Respect to Discovery and Briefing
Schedule in Connection with Brooklyn Lender’s Rule 2004 Application and Confirmation of the
Debtors’ Proposed Plan of Reorganization [Docket No. 47] (the “Order”),1 and to respectfully
request that this Court schedule a conference at its earliest availability to address the Debtors’
ongoing dilatory tactics.

        The Order sets October 28, 2019 as the “[d]eadline for the Debtors to complete their
production in connection with Brooklyn Lender’s existing document requests pursuant to the
2004 Application Order.” The parties incorporated this mutually agreed upon deadline into the
Order based on the express representations by Debtors’ (unretained) litigation counsel, Susan
Mauro, that Debtors’ initial August 21, 2019 production in response to Brooklyn Lender’s Rule
2004 document requests did not “constitute the universe of responsive, relevant, and non-
privileged documents that are in the Debtor Entities’ possession, custody or control” and that the
Debtors “will continue to provide responsive documents on a rolling basis.” (Letter from Susan
Mauro to Jennifer Recine, dated August 29, 2019, annexed hereto at Appendix A.)2 Moreover,
the October 28 deadline takes into account this Court’s specific direction, at a September 9, 2019
discovery conference concerning the Debtors’ initial deficient production, that it was “not enough”
for Debtors’ counsel “to say on information and belief, we don’t have these documents,” but must
instead “represent on penalty of perjury that they’ve done a diligent search and that there are no


1      Brooklyn Lender notified this Court, by letter dated October 28, 2019, of the Debtors’
previous failure to comply with the October 25, 2019 deadline to file their objection to Brooklyn
Lender’s claims [Docket No. 51.].
2      In the interest of brevity, we have omitted the supplemental production enclosed with Ms.
Mauro’s August 29, 2019 letter.


STROOCK & STROOCK & LAVAN LLP New York  Los Angeles  Miami  Washington, DC
180 Maiden Lane, New York, NY 10038-4982  T. 212.806.5400  F. 212.806.6006  www.stroock.com
19-23013-rdd           Doc 54         Filed 10/31/19         Entered 10/31/19 19:15:14           Main Document
                                                            Pg 2 of 53

The Honorable Robert D. Drain
October 31, 2019
Page 2 of 3

such documents in their possession, custody or control.” (Transcript of September 9, 2019
Hearing, annexed hereto at Appendix B, at 20:22-21:07.)

       Notwithstanding the foregoing, to date the Debtors have failed to provide any further
production of documents in response to Brooklyn Lender’s Rule 2004 discovery requests, other
than the production of incomplete, improperly redacted and unexecuted tax returns, each of
which are watermarked “DRAFT.” Instead, the Debtors have again ignored a deadline set by this
Court’s Order. The Debtors did not contact Brooklyn Lender before the October 28 deadline
regarding any anticipated delay in production, and Brooklyn Lender is not aware of any
application by the Debtors to amend the Order for “proof of cause beyond the [Debtors’] control,”
as required by the Order.

        On October 29, 2019, counsel for Brooklyn Lender asked Ms. Mauro to confirm (1) that
the Debtors made their production and, if so, to provide details concerning the date and method
of transmittal, or (2) that the Debtors would not make be making any further production in
response to Brooklyn Lender’s Rule 2004 discovery requests. (Email from Daniel Fliman to Susan
Mauro, dated October 29, 2019, annexed hereto at Appendix C.) Instead of confirming the
status of production, on October 30, 2019, Ms. Mauro responded to a different communication,
noting that she “got stuck in court all day” and that she “will provide a response by Friday.” (Email
from Susan Mauro to Jennifer Recine, dated October 30, 2019, annexed hereto at Appendix D.)
This non-responsive answer is yet another example of the Debtors’ pattern of willful failures to
comply with deadlines and their history of gamesmanship in this proceeding.

        The Order sets forth a comprehensive and consensual schedule with back-to-back
deadlines leading up to the January 15, 2020 Confirmation Hearing. The Debtors’ compliance
with each deadline is critical to Brooklyn Lender’s ability to meet its own deadlines and to prepare
for the Confirmation Hearing. Indeed, the October 28 deadline for the Debtors to complete their
Rule 2004 production was intended to provide Brooklyn Lender with sufficient time to review the
production and to provide important documents to its experts in advance of the November 15,
2019 deadline to produce expert reports—a deadline that Brooklyn Lender negotiated with the
expectation that the Debtors would comply with the Order. The Debtors’ failure to timely
complete their production, or to otherwise respond to requests concerning their plans regarding
their obligations under the Order, undermines Brooklyn Lender’s ability to prepare expert reports
with responsive Rule 2004 discovery and to evaluate the production to determine whether it is
adequate, and if necessary to move to compel a more complete production.

       As further evidence of the Debtors’ cavalier attitude towards these matters, this Court is
reminded of the September 9, 2019 discovery conference, where Debtors’ counsel informed this
Court that the Debtors would file an application to retain Ms. Mauro as Debtors’ counsel “right
away.” (Appendix A at 19:23-20:05.) To date, however, not less than 165 days into these
proceedings, the Debtors have similarly failed to file any such application.




STROOCK & STROOCK & LAVAN LLP New York  Los Angeles  Miami  Washington, DC
180 Maiden Lane, New York, NY 10038-4982  T. 212.806.5400  F. 212.806.6006  www.stroock.com
19-23013-rdd           Doc 54         Filed 10/31/19         Entered 10/31/19 19:15:14           Main Document
                                                            Pg 3 of 53

The Honorable Robert D. Drain
October 31, 2019
Page 3 of 3

       Respectfully, the Debtors’ repeated utter disregard for the process set out by this Court,
including their obligations pursuant to the Order, unfairly prejudices Brooklyn Lender’s ability to
prosecute its claims, is abusive, and should not be tolerated.

       Given the Debtors’ repeated disregard for the dates and deadlines set forth in the Order
the bankruptcy process generally, and the resulting prejudice to Brooklyn Lender, Brooklyn
Lender respectfully requests that this Court schedule a hearing at its earliest convenience for
purposes of requiring the Debtors (1) to explain why they should not be sanctioned in connection
with their latest failure to comply with their obligations in the Order and (2) to immediately
complete their production in connection with Brooklyn Lender’s Rule 2004 document requests.



Respectfully Submitted,

/s/ Jennifer S. Recine

Jennifer S. Recine

Attachments

cc:       Mark Frankel, Esq.
          Susan Mauro, Esq.
          Serene Nakano, Esq.




STROOCK & STROOCK & LAVAN LLP New York  Los Angeles  Miami  Washington, DC
180 Maiden Lane, New York, NY 10038-4982  T. 212.806.5400  F. 212.806.6006  www.stroock.com
19-23013-rdd   Doc 54   Filed 10/31/19    Entered 10/31/19 19:15:14   Main Document
                                         Pg 4 of 53




                           APPENDIX A
     19-23013-rdd     Doc 54     Filed 10/31/19    Entered 10/31/19 19:15:14        Main Document
                                                  Pg 5 of 53




                                        1 MetroTech Center, Suite 1701
                                          Brooklyn, New York 11201
                                          Telephone: (718) 215-5300
                                             Fax: (718) 215-5304
                                             www.abramslaw.com
Susan Mauro, Esq.
Partner
smauro@abramslaw.com
                                                                         August 29, 2019


     Via E-Mail: JRecine@stroock.com
     Jennifer S. Recine, Esq.
     Stroock & Stroock & Lavan LLP
     180 Maiden Lane
     New York, New York 10038

            Re:     In Re 53 Stanhope LLC, et al
                    Case No. 19-23013 (RDD) (Bankr. S.D.N.Y.)

     Dear Ms. Recine:

            I write in response to your letter dated August 27, 2019.

            First, enclosed herewith please find a supplemental production of operating agreements
     that were previously omitted for 618 Lafayette LLC and 325 Franklin LLC.

             Second, as previously advised by email dated August 1, 2019, the Debtor Entities are
     producing documents responsive to your request on a rolling basis. Accordingly, contrary to the
     implication in your letter, the Debtor Entities have not represented that the documents produced
     on August 21, 2019 constitute the universe of responsive, relevant, and non-privileged documents
     that are in the Debtor Entities’ possession, custody or control. Accordingly, this office will
     continue to provide responsive documents on a rolling basis. To the extent that, pursuant to a
     complete search by counsel, the Debtor Entities are not in possession, custody or control of
     particular documents or category of documents, you will be so advised.

             Third, as your office has been advised on several occasions, not least of which was by
     email on August 19, 2019, I will be representing Mr. Goldwasser at his deposition. Furthermore,
     as your office has also been advised by email on August 19, 2019, I am unavailable for a deposition
     in this matter on September 3, 2019. Moreover, to date your office has not provided any compelling
     reason why the deposition cannot be conducted on September 16, 2019 especially where your
     office does not dispute that there is currently no deadline set by which depositions must be
     conducted. Your insistence on unilaterally scheduling same is of no avail and as such, you are
19-23013-rdd     Doc 54      Filed 10/31/19    Entered 10/31/19 19:15:14           Main Document
                                              Pg 6 of 53
Page 2 of 2


hereby once again on notice that neither Mr. Goldwasser nor I will be appearing on September 3,
2019 for a deposition. In the event that your office takes any action on September 3, 2016 regarding
the deposition, your willful conduct and refusal to conduct Mr. Goldwasser’s deposition on a
mutually convenient date and time given my scheduling conflict will be immediately reported to
the Court and a request made for costs and sanctions.

        The ability to select the time to conduct an adverse deposition is not unqualified or absolute.
There is no authority for the proposition that you are entitled to select a date for an adverse
deposition that you have been advised weeks in advance cannot be accommodated by counsel for
the witness.

       Finally, I am out of the office today and Friday and therefore unavailable to conduct a
conference on this matter, but my co-counsel Mark Frankel is available to do so. Otherwise I am
happy to schedule in the afternoon on a mutually convenient date during the week following the
Labor Day holiday.



                                                               Very truly yours,


                                                               /s/ Susan Mauro
19-23013-rdd   Doc 54   Filed 10/31/19    Entered 10/31/19 19:15:14   Main Document
                                         Pg 7 of 53




                            APPENDIX B
19-23013-rdd    Doc 54    Filed 10/31/19    Entered 10/31/19 19:15:14   Main Document
                                           Pg 8 of 53
                                                                                Page 1

      1        UNITED STATES BANKRUPTCY COURT

      2        SOUTHERN DISTRICT OF NEW YORK

      3        Case No. 19-23013-rdd

      4        - - - - - - - - - - - - - - - - - - - - - - - - - - - - x

      5        In the Matter of:

      6

      7        53 STANHOPE LLC,

      8

      9                     Debtor.

     10        - - - - - - - - - - - - - - - - - - - - - - - - - - - - x

     11

     12                            United States Bankruptcy Court

     13                            300 Quarropas Street, Room 248

     14                            White Plains, NY 10601

     15

     16                            September 9, 2019

     17                            10:41 AM

     18

     19

     20

     21        B E F O R E :

     22        HON ROBERT D. DRAIN

     23        U.S. BANKRUPTCY JUDGE

     24

     25        ECRO:     A. VARGAS

                                             Veritext Legal Solutions
          212-267-6868                         www.veritext.com                   516-608-2400
19-23013-rdd    Doc 54   Filed 10/31/19    Entered 10/31/19 19:15:14   Main Document
                                          Pg 9 of 53
                                                                                Page 2

      1        HEARING re Discovery Conference

      2

      3        HEARING re Motion to Extend Exclusivity Period for Filing a

      4        Chapter 11 Plan and Disclosure Statement

      5

      6        HEARING re Notice of Hearing on Disclosure Statement

      7        Approval (related document(s)30)

      8

      9        HEARING re Objection to Disclosure Statement Brooklyn Lender

     10        LLCs Preliminary Objection to Approval of the Debtors

     11        Disclosure Statement (related document(s)30)

     12

     13        HEARING re Brooklyn Lender LLCs Omnibus Objection to

     14        Approval of the Debtors Disclosure Statement and Application

     15        for Order Extending Exclusivity Periods (related document(s)

     16        36, 30, 33, 31)

     17

     18        HEARING re Response to Disclosure Statement Objection

     19        (related document(s)39)

     20

     21

     22

     23

     24

     25        Transcribed by:     Sonya Ledanski Hyde

                                            Veritext Legal Solutions
          212-267-6868                        www.veritext.com                   516-608-2400
19-23013-rdd    Doc 54    Filed 10/31/19 Entered 10/31/19 19:15:14   Main Document
                                        Pg 10 of 53
                                                                             Page 3

      1        A P P E A R A N C E S :

      2

      3        BACKENROTH FRANKEL & KRINSKY, LLP

      4                  Attorneys for the Debtor

      5                  800 Third Avenue, 11th Floor

      6                  New York, NY 10022

      7

      8        BY:       MARK A. FRANKEL

      9

     10        STROOCK & STROOCK & LAVAN LLP

     11                  Attorneys for Brooklyn Lender

     12                  180 Maiden Lane

     13                  New York, NY 10038

     14

     15        BY:       DANIEL A. FLIMAN

     16                  TIFFANY HO

     17

     18        ALSO PRESENT TELEPHONICALLY:

     19

     20        GREG ZIPES

     21

     22

     23

     24

     25

                                         Veritext Legal Solutions
          212-267-6868                     www.veritext.com                    516-608-2400
19-23013-rdd    Doc 54    Filed 10/31/19 Entered 10/31/19 19:15:14   Main Document
                                        Pg 11 of 53
                                                                                Page 4

      1                                 P R O C E E D I N G S

      2                    THE COURT:     All right.      In re 53 Stanhope, LLC et

      3        al.   Okay, good morning.       There are a few things on the

      4        calendar today.     There's a, at least a placeholder for a

      5        discovery conference, although the letter requesting that

      6        that be added to the agenda made it clear that some or all

      7        of those issues might be resolved by the time we got here

      8        today.

      9                    There's the Debtors' request for an extension of

     10        its -- or their exclusive periods under Section 1121, and

     11        then there's the Debtors' request for approval of their

     12        disclosure statement.

     13                    MR. FRANKEL:     Cash collateral.

     14                    THE COURT:     All right.      I didn't see any pleadings

     15        on that, though.

     16                    MR. FRANKEL:     Well, we filed our application, and

     17        in the interim order, it was adjourned for the hearing

     18        today.

     19                    THE COURT:     Right.    But this -- I didn't see any

     20        objection to an extension of that.

     21                    MR. FRANKEL:     We have a consent.

     22                    THE COURT:     Okay, good.      My clerk was getting

     23        worried.    Well, before we forget that then, there's an

     24        extension, so further interim order.            Is that what's

     25        contemplated?

                                          Veritext Legal Solutions
          212-267-6868                      www.veritext.com                     516-608-2400
19-23013-rdd    Doc 54   Filed 10/31/19 Entered 10/31/19 19:15:14     Main Document
                                       Pg 12 of 53
                                                                                Page 5

      1                     MR. FRANKEL:     We have a final order through the

      2        end of the year.

      3                     THE COURT:     I don't know.       You say it was agreed.

      4        I'm just asking what the agreement is.

      5                     MR. FLIMAN:     Your Honor, for the record, Daniel

      6        Fliman on behalf of Brooklyn Lender.             We reached an

      7        agreement probably about a half an hour ago with the Debtors

      8        to submit a form of a final order --

      9                     THE COURT:     Okay.

     10                     MR. FLIMAN:     -- that extends the use of cash

     11        collateral through the end of the year.

     12                     THE COURT:     All right.

     13                     MR. FLIMAN:     And with Your Honor's permission,

     14        we'll be submitting that on consent to chambers.

     15                     THE COURT:     That's fine.       So you can email that to

     16        chambers, okay.     Everyone can sit down unless they're

     17        speaking.     So shall we cover the -- well, the thing about

     18        the -- let's put the discovery dispute at the end because I

     19        think the discovery issues and timetable here will be

     20        informed by where we are on the plan and disclosure

     21        statement.

     22                     And similarly, I think -- I mean, I don't know.

     23        As far as I can see, the dispute over exclusivity is over

     24        one month, which -- or actually perhaps even less than a

     25        whole month.     My inclination would be to grant the motion in

                                           Veritext Legal Solutions
          212-267-6868                       www.veritext.com                    516-608-2400
19-23013-rdd    Doc 54    Filed 10/31/19 Entered 10/31/19 19:15:14      Main Document
                                        Pg 13 of 53
                                                                                 Page 6

      1        light of that.

      2                     MR. FLIMAN:     Your Honor, our clients' view with

      3        respect to the extension of exclusivity is that we consent

      4        to it so long as there's a schedule put forth and right to

      5        adjudicate the issues.

      6                     THE COURT:     Sure, that's fine.         I mean, obviously,

      7        I'm looking towards confirmation sometime before the end of

      8        this year or early January, which exclusivity is extended

      9        to.     I think it was January 16th.

     10                     MR. FLIMAN:     Yes, Your Honor.

     11                     THE COURT:     Okay.    So I'll grant the motion in

     12        light of where we are in the plan process at this point.

     13        You can email that over to the chambers.               The motion lays

     14        out sufficient cause given that we're here on approval of

     15        disclosure statement, and it looks to me that quite likely

     16        that I'll be holding the confirmation hearing sometime

     17        towards the end of December or the beginning of January.

     18                     So then we have the disclosure statement.            I've

     19        reviewed the objection, as well as the Debtors' reply and,

     20        of course, the blackline of the disclosure statement and

     21        plan.     And as I often do, or almost always do, I have

     22        comments of my own.        But I guess before we get to those, I'm

     23        happy to hear Brooklyn Lender as to its objection.

     24                     MR. FLIMAN:     Thank you, Your Honor.         For the

     25        record, Daniel Fliman, Strook, Strook & Lavan, on behalf of

                                           Veritext Legal Solutions
          212-267-6868                       www.veritext.com                        516-608-2400
19-23013-rdd    Doc 54   Filed 10/31/19 Entered 10/31/19 19:15:14     Main Document
                                       Pg 14 of 53
                                                                               Page 7

      1        Brooklyn Lender.    Your Honor, we submitted an objection with

      2        respect to the approval of the disclosure statement, which I

      3        will characterize as being in the nature of two separate

      4        parts.    One is the lack of disclosures in the disclosure

      5        statement itself.    The Debtors, frankly, did amend the

      6        disclosure statement in a way that added a lot of

      7        disclosures that we had been requesting, so we're not going

      8        to push that part of the objection itself.

      9                    Where we are going to focus, Your Honor, is on the

     10        fact that this plan that is being solicited via the

     11        disclosure statement if Your Honor was to approve it is

     12        patently unconfirmable.      It relies on assumptions that,

     13        under the case law -- it relies on assumptions that we

     14        believe are unrealistic and uneconomic.             And under the case

     15        law, it would be a waste of the state resources to proceed

     16        with approval of the disclosure statement and solicitation

     17        for a plan that is unconfirmable.

     18                    The reasons it is unconfirmable, Your Honor, is

     19        because, at most, it allocates about $39 million in order to

     20        pay our clients' claims.      The amount of our asserted --

     21        claims asserted by our clients is about $75 million.             And

     22        so, the Debtors' answer to how they're going to bridge

     23        between the 39 million that is the maximum amount of

     24        financing available to pay our clients and unimpair our

     25        clients' claims and the 75 million we have asserted is

                                        Veritext Legal Solutions
          212-267-6868                    www.veritext.com                      516-608-2400
19-23013-rdd    Doc 54    Filed 10/31/19 Entered 10/31/19 19:15:14   Main Document
                                        Pg 15 of 53
                                                                              Page 8

      1        twofold.

      2                    First, they are optimistic that they'll be able to

      3        disallow our clients' claims to the point where we get no

      4        default interest whatsoever.        Your Honor, I think there's

      5        sufficient record that we've laid out in our papers to say

      6        that there is a possibility that we will be -- we think we

      7        will be -- entitled to default interest in some quantum.

      8        And that, by itself, means that there's insufficient funding

      9        for the claim.

     10                    THE COURT:    Possibility doesn't mean that the plan

     11        should be rejected out of hand.

     12                    MR. FLIMAN:    Well, Your Honor, the -- let me give

     13        you a couple of data points on that.           So, for example, we've

     14        laid out what has been admitted in State Court litigation by

     15        the Debtors with respect to their being more than one owner

     16        of the properties at the time that the loans were

     17        originated, while at the same time, they were making

     18        misrepresentations with respect to ownership.

     19                    THE COURT:    I've read your documents.       Move on.

     20                    MR. FLIMAN:    Yes, Your Honor.

     21                    THE COURT:    I'm tempted to give you a Rule 11

     22        warning on the default issue.

     23                    MR. FLIMAN:    Your Honor, I will sit down then.

     24                    THE COURT:    Yes.

     25                    MR. FLIMAN:    Thank you.

                                         Veritext Legal Solutions
          212-267-6868                     www.veritext.com                    516-608-2400
19-23013-rdd    Doc 54   Filed 10/31/19 Entered 10/31/19 19:15:14        Main Document
                                       Pg 16 of 53
                                                                                  Page 9

      1                     THE COURT:     Okay.    And as far as feasibility is

      2        concerned, it wasn't clear to me, but it appears that the

      3        prospective take out lenders raised its commitment?

      4                     MR. FRANKEL:     Yes.    From 40 million to 42.5

      5        million, which after interest reserves and points leaves

      6        enough money to fund the plan as proposed, as opposed to at

      7        the $40 million number, the interest reserves and points

      8        would have taken us a little under.

      9                     THE COURT:     Okay.    All right.        So, to me, that's a

     10        plan confirmation issue as well.            We'll see what the claims

     11        are like at that point.        But as far as the math and the

     12        objection is concerned, that number takes it above the

     13        minimum amount that the Debtors needs, according to their

     14        own estimates, which before correctly was an issue.

     15                     Do you contend that Mr. Strulovitch was a

     16        guarantor?

     17                     MR. FLIMAN:     He was --

     18                     THE COURT:     Other than a bad boy guarantor or a

     19        good guy guarantor?

     20                     MR. FLIMAN:     He provided guarantor of any losses

     21        that we suffer with respect to representations that he made,

     22        Your Honor.     He didn't guarantee the debt to --

     23                     THE COURT:     That's how you read 18(g).

     24                     MR. FLIMAN:     I don't have --

     25                     THE COURT:     Any losses you have at all.          You

                                           Veritext Legal Solutions
          212-267-6868                       www.veritext.com                         516-608-2400
19-23013-rdd    Doc 54   Filed 10/31/19 Entered 10/31/19 19:15:14    Main Document
                                       Pg 17 of 53
                                                                             Page 10

      1        better read that carefully.        I'm serious about Rule 11.           If

      2        all of this was brought upon by an overly broad and

      3        obviously overly broad reading of 18(g), your client and his

      4        counsel are in serious trouble.

      5                    MR. FLIMAN:    Understood, Your Honor.

      6                    THE COURT:    You rely on the documents; you live by

      7        them and you die by them.

      8                    MR. FLIMAN:    Yes, Your Honor.

      9                    THE COURT:    All right.      Now, as far as my comments

     10        of the disclosure statement is concerned.            I have added

     11        repeatedly throughout this edition clauses, such as the

     12        Debtors asserts, the Debtors will contend, et cetera.               I

     13        don't want this to appear to be, you know, a -- although I

     14        think sophisticated parties will understand that this is the

     15        Debtors' version.    I want to make it crystal clear that it's

     16        the Debtors' version of the facts.

     17                    More importantly, I have three other sets of

     18        comments.    I think the other ones are self-evident.          There's

     19        a lengthy discussion here -- well, let me back up.            The

     20        Debtors object to the default interest as part of

     21        unimpairment on two grounds: first, no default, there was no

     22        default, so there was no default interest; and secondly,

     23        that under 1124, as it incorporates 365, they would no

     24        default interest.

     25                    But the discussion is all about reinstatement, as

                                         Veritext Legal Solutions
          212-267-6868                     www.veritext.com                    516-608-2400
19-23013-rdd    Doc 54   Filed 10/31/19 Entered 10/31/19 19:15:14     Main Document
                                       Pg 18 of 53
                                                                              Page 11

      1        the objection points out.       And they're not really

      2        reinstating here; they're paying it off.             So, to me, this is

      3        -- I think you should take it out.           I mean, there are a

      4        couple of paragraphs in that discussion that I think you

      5        could leave in that deal with equitable exceptions under the

      6        Bankruptcy Code to default interest.

      7                   But other than that, I just don't - I mean, you're

      8        not contending that they're under secured, so I don't think

      9        you can rely on, you know, Ultra Petroleum and that line of

     10        cases, and it's not reinstatement, so I think those sections

     11        just don't really fit here.

     12                   MR. FRANKEL:     The concept was that if there was

     13        found to be a default that we would cure for a moment in

     14        time and then pay.

     15                   THE COURT:     Well, that's --

     16                   MR. FRANKEL:     If we don't need it, then we don't.

     17                   THE COURT:     It just -- I mean, you're planning to

     18        pay it on the effective date.         I mean, it was just total

     19        metaphysical, this concept of reinstatement since it's

     20        really a cash pay.

     21                   MR. FRANKEL:     Okay.

     22                   THE COURT:     So I've checked two paragraphs here

     23        that refer to, you know, the equity and sort of the like.

     24        And that just meant -- I suppose you could leave those in.

     25        Those are separate bankruptcy defenses, in other words,

                                         Veritext Legal Solutions
          212-267-6868                     www.veritext.com                     516-608-2400
19-23013-rdd    Doc 54    Filed 10/31/19 Entered 10/31/19 19:15:14    Main Document
                                        Pg 19 of 53
                                                                                Page 12

      1        beyond the contract law defenses and state law defenses.

      2                    The second point deals with the interplay between

      3        the treatment of the Class 4 creditors, who are the

      4        unsecureds, and Class 5, the interest holders.               Class 4 gets

      5        paid in cash or, alternatively, has the right to elect an

      6        equal value of stock.       Now, the -- the stock that they're

      7        getting in the plan is in the post-confirmation, the

      8        respective post-confirmation Debtors.             But on the effective

      9        date, those are going to be the new owners, right?               So you

     10        need to make it in the new owners, I think, the respective

     11        new owners because, otherwise, they'd be getting it in a

     12        company that doesn't --

     13                    MR. FRANKEL:     That was a mistake.

     14                    THE COURT:     Okay.    And then secondly, there needs

     15        to be an election form for them to do that.

     16                    MR. FRANKEL:     Yes.

     17                    THE COURT:     And I'm assuming this includes the

     18        people who file the $20 million claims, right?               I mean,

     19        they've asserted unsecured claims.            They have --

     20                    MR. FRANKEL:     They filed them --

     21                    THE COURT:     I mean, obviously, there has to be an

     22        allowed claim for them to get this treatment.             But I'm

     23        assuming that's -- they're included because they did assert

     24        a claim.

     25                    MR. FRANKEL:     Well, we're going to file an

                                          Veritext Legal Solutions
          212-267-6868                      www.veritext.com                       516-608-2400
19-23013-rdd    Doc 54   Filed 10/31/19 Entered 10/31/19 19:15:14     Main Document
                                       Pg 20 of 53
                                                                              Page 13

      1        objection to that claim.         And as part of the objection, I

      2        think we're going to be arguing that, at best, they have a

      3        claim to ownership, equity ownership, as opposed to --

      4                     THE COURT:     All right.      But I just -- it goes --

      5        what my point is going to the election form.

      6                     MR. FRANKEL:     Right.

      7                     THE COURT:     It should go to all claimants.

      8                     MR. FRANKEL:     Yes.

      9                     THE COURT:     All Class 4 claimants.       And then

     10        obviously to the extent they're not allowed, the election

     11        wouldn't be valid.

     12                     MR. FRANKEL:     Yes.

     13                     THE COURT:     And that goes over then to Class 5,

     14        the interest holders.        Looking at the claims, I at least

     15        infer that you might be filing that type of objection and

     16        treating them as interest holders.             And this new language, I

     17        think, it says, "And subject to the claims filed in this

     18        case asserting claims to existing interest."             Is that meant

     19        to cover them?

     20                     MR. FRANKEL:     That was my imperfect of doing what

     21        you said I should do.

     22                     THE COURT:     I think you need to make that a little

     23        clearer because those claims don't assert claims to existing

     24        interests.     I think what you should say to, and subject to

     25        the rights of those who've asserted claims that may be

                                           Veritext Legal Solutions
          212-267-6868                       www.veritext.com                      516-608-2400
19-23013-rdd    Doc 54   Filed 10/31/19 Entered 10/31/19 19:15:14    Main Document
                                       Pg 21 of 53
                                                                             Page 14

      1        recharacterized as interest, something like that, right?

      2                    MR. FRANKEL:     Yes.

      3                    THE COURT:     Or were you trying to preserver their

      4        claims generally?    I don't think so.          You couldn't be in the

      5        interest section.    It's to the rights of these people to the

      6        extent that they are recharacterized as interests.

      7                    MR. FRANKEL:     Actually, my only goal was to let

      8        the existing interest holders know they might get diluted.

      9                    THE COURT:     Well, okay.      But I think -- I think

     10        you need to phrase it -- because they haven't -- I mean, as

     11        a contract, this wouldn't necessarily apply to them because

     12        they haven't filed a claim asserting a claim to an interest.

     13        They've filed a claim to money, so I think you need to say

     14        that claims filed in this case that are recharacterized as

     15        interest.    And then it's not just dilution by them; it's

     16        also dilution by those who successfully elect from Class 4.

     17                    MR. FRANKEL:     Right.

     18                    THE COURT:     So I just said how does this relate to

     19        the election in the prior section, but I think you need to,

     20        particularly in the disclosure statement, make it clear.

     21        But I think in both places, the plan and disclosure

     22        statement, that it's subject to not only to the extent

     23        claims are recharacterized as interest, but also the

     24        dilution pursuant to the election.

     25                    MR. FRANKEL:     Okay.

                                          Veritext Legal Solutions
          212-267-6868                      www.veritext.com                   516-608-2400
19-23013-rdd    Doc 54   Filed 10/31/19 Entered 10/31/19 19:15:14    Main Document
                                       Pg 22 of 53
                                                                             Page 15

      1                    THE COURT:     And that's why they're impaired.

      2                    MR. FRANKEL:     Right.

      3                    THE COURT:     So I think that should just be laid

      4        out.

      5                    MR. FRANKEL:     Thank you.

      6                    THE COURT:     And then there's a glitch between the

      7        plan and disclosure statement on Page 32, which says, in

      8        estimating the amount of allowed administrative expenses.

      9        In the disclosure statement, it says 255,000 plus any

     10        litigation costs; in the plan, it says 255,000 including

     11        estimated litigation costs.          So you should just clarify

     12        that.

     13                    MR. FRANKEL:     Okay.

     14                    THE COURT:     The last -- I think these other

     15        comments are self-explanatory, but I had two comments on the

     16        plan that I think you need to focus on and maybe deal with

     17        them in the disclosure statement.           I think when you talk

     18        about the new owners in the disclosure statement, you

     19        describe what they are generically.

     20                    The plan it just says, new owners shall mean

     21        blank.    I think you should define it generically, you know,

     22        the new special purpose vehicle in connection with the exit

     23        financing pursuant to which the equity -- the existing

     24        interests will be transferred under the plan, subject to the

     25        dilution under the plan.

                                          Veritext Legal Solutions
          212-267-6868                      www.veritext.com                   516-608-2400
19-23013-rdd    Doc 54    Filed 10/31/19 Entered 10/31/19 19:15:14    Main Document
                                        Pg 23 of 53
                                                                              Page 16

      1                    And then there's nothing in here -- and this

      2        relates to what we were talking about next, which is the

      3        schedule.    There's no section in the plan -- I think, unless

      4        I missed it -- or in the disclosure statement that lays out

      5        the conditions to confirmation and the effective date.               And

      6        I'm assuming that the exit financing would be a condition to

      7        the effective date, and I'm also assuming that it's a

      8        condition to confirmation that, you know, there's a ruling

      9        under 506 and 1124 in respect of the Brooklyn Lender claim

     10        that enables that funding to be applied as contemplated

     11        under the plan.     I think you should put those in.

     12                    MR. FRANKEL:     Okay.

     13                    THE COURT:     I mean, the former can be -- the first

     14        one, the funding would be to the effective date.             The other

     15        one I think would be to confirmation.             Although, you know,

     16        conceivably, you could schedule the hearing on the Brooklyn

     17        Lender issues to follow confirmation.             I think there's

     18        enough time between now and, you know, the end of the

     19        year/beginning of January to do that.

     20                    MR. FRANKEL:     What I was thinking was that --

     21                    THE COURT:     Any related discovery, so that all the

     22        issues could be dealt with at one time at the confirmation

     23        hearing.

     24                    MR. FRANKEL:     What I was thinking was a claims

     25        estimation hearing.

                                          Veritext Legal Solutions
          212-267-6868                      www.veritext.com                       516-608-2400
19-23013-rdd    Doc 54   Filed 10/31/19 Entered 10/31/19 19:15:14        Main Document
                                       Pg 24 of 53
                                                                                 Page 17

      1                    THE COURT:     Well, I mean, it's just -- I mean,

      2        you've laid out all the issues.          I don't know why it's just

      3        not decided on the merits.

      4                    MR. FRANKEL:     Okay.

      5                    THE COURT:     I mean, there are document issues and

      6        there's the -- I mean, as far as testimony, I think it's

      7        fairly limited.    You have testimony about what happened with

      8        the building violations and the taxes.                And, you know, I

      9        don't view this as retrying the whole federal action.                I

     10        mean, there's no standing to retry that.                Those facts are

     11        facts.    So, to me, it would seem to me that the discovery

     12        could be done in time to have a hearing on confirmation at

     13        the end of the year or beginning of January.

     14                    MR. FRANKEL:     That would be great.

     15                    THE COURT:     Okay.     So let me give you my markup

     16        here, and I'm going to ask you to email the blackline to

     17        chambers and to struck.       And then, you know, we'll -- and

     18        also the markup, of course.          And then, you know, assuming

     19        that the points have been dealt with, you can file the plan

     20        and submit the disclosure statement order.

     21                    Have you gotten a date from Miss Lee for a

     22        confirmation hearing?

     23                    MR. FRANKEL:     No.

     24                    THE COURT:     No, okay.     Well, I haven't either, but

     25        I'm assuming there'll be a day again towards the end of

                                          Veritext Legal Solutions
          212-267-6868                      www.veritext.com                       516-608-2400
19-23013-rdd    Doc 54    Filed 10/31/19 Entered 10/31/19 19:15:14        Main Document
                                        Pg 25 of 53
                                                                                  Page 18

      1        December up to the, you know, the 16th of January, sometime

      2        in between there.

      3                     So then turning to the schedule here, I don't

      4        really see the need for an adversary proceeding to determine

      5        the claim.     There should be one of two things: the Debtor

      6        should object to the claim; or, alternatively, you can

      7        refine the treatment and the plan, such that the claim will

      8        be allowed in the amount of X.           And that would be the issue

      9        for confirmation, you know, can it be allowed in that

     10        amount.    It's probably safer to file the objection, but you

     11        could do it either way, but I would hear it at confirmation.

     12                     MR. FRANKEL:     Obviously, I'm in pretty good shape

     13        to file an objection.

     14                     THE COURT:     Well, it looks like it, yeah.           And

     15        then, I guess the only issue I have is whether we should

     16        build in, as Brooklyn Lender suggested, briefing on

     17        unimpairments.     My inclination is not.              Again, I don't think

     18        -- I think the only unimpair- -- 1124 issue here is not

     19        really an 1124 issue; it's a bankruptcy default interest

     20        issue, separate and apart from 1124.

     21                     MR. FRANKEL:     Okay.

     22                     THE COURT:     Because you're assuming they're over-

     23        secured.     So, you know, we're not talking Ultra Petroleum,

     24        which, you know, contract -- a fair amount of case law would

     25        say that for an under-secured creditor, it's not entitled to

                                           Veritext Legal Solutions
          212-267-6868                       www.veritext.com                       516-608-2400
19-23013-rdd    Doc 54   Filed 10/31/19 Entered 10/31/19 19:15:14   Main Document
                                       Pg 26 of 53
                                                                            Page 19

      1        default interest because the Bankruptcy Code would be

      2        incorporated into 1124.      But that's not the issue here;

      3        that's the issue they remanded on in Ultra Petroleum, are

      4        they over-secured or not.

      5                   So I think you're only dealing with the

      6        discretionary point, which is part and parcel of, you know,

      7        four or five of your arguments that, you know, Brooklyn

      8        Lender has the -- either the equities against it or has

      9        unclean hands or any number of equitable arguments that

     10        you'd make.     So it seems to me that all of those issues can

     11        be dealt with as part of leading up to briefing on

     12        confirmation.

     13                   MR. FLIMAN:    That's fine.

     14                   THE COURT:    So where are you on discovery?          We

     15        incorporated the Federal Rules into the Rule 2004, so I'm

     16        assuming the discovery that's been had so far can continue

     17        as part of the confirmation hearing discovery.          But you may

     18        want other discovery, I don't know, as part of the

     19        confirmation process.

     20                   MR. FLIMAN:    We will, Your Honor.       With Your

     21        Honor's permission, my partner Jennifer Recine will handle

     22        the discovery portion.

     23                   THE COURT:    Okay.     And do I have -- no, I don't.

     24        I mean, let me just -- before we get to that.          You have,

     25        quote, "special counsel"?        But I haven't retain- -- I

                                        Veritext Legal Solutions
          212-267-6868                    www.veritext.com                      516-608-2400
19-23013-rdd    Doc 54   Filed 10/31/19 Entered 10/31/19 19:15:14        Main Document
                                       Pg 27 of 53
                                                                                    Page 20

      1        haven't authorized their retention yet and they're not here,

      2        so I'm not sure.     Do you have special counsel?

      3                     MR. FRANKEL:     Yes, Judge, and I will get the

      4        application filed right away.           Ms. Morrow had a conflict, so

      5        I'm covering.

      6                     THE COURT:     Okay.    But are you able to talk about

      7        a discovery schedule?

      8                     MR. FRANKEL:     Yes.    I spoke to her this morning.

      9                     THE COURT:     Okay.    All right.        Okay.

     10                     MS. RECINE:     So where we are in discovery, Your

     11        Honor, is that there are some concerns we have about the

     12        diligence and adequacy of the searches in response to the

     13        allowed discovery requests.          I think it's fair to say that

     14        when the discovery was served on July 16th, it was not a

     15        surprise to Debtors or their special counsel.

     16                     I've been dealing with Ms. Morrow.                She, after we

     17        sent a letter to her, she sent a letter back, told us

     18        there'd be a rolling production.            We've received no further

     19        documents.     She did agree, based on a conversation we had

     20        this morning, to produce tax returns for the relevant time

     21        period, so that is some progress.

     22                     The area of most concern for me, based on our

     23        conversation, was the adequacy of the search with respect to

     24        correspondence.

     25                     THE COURT:     Right.    So can I just stop you --

                                           Veritext Legal Solutions
          212-267-6868                       www.veritext.com                         516-608-2400
19-23013-rdd    Doc 54   Filed 10/31/19 Entered 10/31/19 19:15:14     Main Document
                                       Pg 28 of 53
                                                                              Page 21

      1                     MS. RECINE:     Of course.

      2                     THE COURT:     because I read your letter.       It's not

      3        enough to say on information and belief, we don't have these

      4        documents.     People need to represent on penalty of perjury

      5        that they've done a diligent search and that there are no

      6        such documents in their possession, custody or control.                It

      7        needs to be in that shape.

      8                     MR. FRANKEL:     Your Honor, we're going to go a

      9        little beyond that.

     10                     THE COURT:     Okay.

     11                     MR. FRANKEL:     We did provide two years of tax

     12        returns, all of the operating agreements, certificates of

     13        incorporation and the management agreements, including Mr.

     14        Goldwasser's and the on-site management companies.             On

     15        correspondence, the client was willing to sign such an

     16        affidavit.     Ms. Morrow wasn't satisfied with that.          She

     17        wants to do a forensic search of his computer.             She got his

     18        password and email address to do that, and she's going to do

     19        it in-house with her own IT people.

     20                     THE COURT:     Okay, all right.

     21                     MS. RECINE:     Some concerns about that.       I did just

     22        speak with Ms. Morrow about this this morning.             First of

     23        all, it's not clear to me -- well, it is clear to me that

     24        there is correspondence, and there are two reasons that I

     25        know that there are correspondence.             Because we have the

                                           Veritext Legal Solutions
          212-267-6868                       www.veritext.com                      516-608-2400
19-23013-rdd    Doc 54    Filed 10/31/19 Entered 10/31/19 19:15:14   Main Document
                                        Pg 29 of 53
                                                                             Page 22

      1        loan files, I do know, in fact, that there's correspondence

      2        concerning ownership in the form of commitment letters;

      3        those would not necessarily be electronic.            It's not clear

      4        whether a thorough search has been undertaken because none

      5        have been produced.

      6                    THE COURT:    Well, but that's part of the

      7        requirement --

      8                    MS. RECINE:    I understand that.

      9                    THE COURT:    -- that there be a thorough search.

     10                    MS. RECINE:    But in speaking to Ms. Morrow this

     11        morning, her idea of what she's going to do to forensically

     12        determine whether or not her client's representations are

     13        accurate was to go through a single custodian's email box.

     14                    THE COURT:    Right.    Well, okay, it -- she needs to

     15        do more.    I mean, that should -- she needs to talk to the

     16        clients about where the documents might be.            If she wants to

     17        verify it herself, that's fine.         But the onus is on the

     18        clients after she explains to them what needs to be

     19        produced, for them to go and diligently search wherever they

     20        might be, and talk it through with her and then provide the

     21        declaration.

     22                    MS. RECINE:    What would be useful, Your Honor,

     23        because in speaking with Ms. Morrow this morning, obviously

     24        two months have passed since these discovery requests have

     25        been issued, and as we heard from her today, she just

                                         Veritext Legal Solutions
          212-267-6868                     www.veritext.com                    516-608-2400
19-23013-rdd    Doc 54    Filed 10/31/19 Entered 10/31/19 19:15:14    Main Document
                                        Pg 30 of 53
                                                                              Page 23

      1        recently got the single password to the single account she

      2        intends to search.        I think it would be helpful to establish

      3        some deadlines for meeting and conferring on the appropriate

      4        custodians and search protocols and also search terms, and

      5        then a date for production so that we can schedule the

      6        depositions and proceed.         We shouldn't be required to

      7        proceed with the depositions without completed discovery.

      8                     THE COURT:     Right.

      9                     MS. RECINE:     But --

     10                     THE COURT:     So you should work back from the --

     11        get a confirmation hearing date from Ms. Lee and work back

     12        from that.     It would seem to me that all discovery should be

     13        complete at least a couple of weeks before the confirmation

     14        hearing.

     15                     MR. FRANKEL:     Yes.    I think that what is in

     16        dispute here are the documents that relate to the

     17        guarantor's breach, as opposed to the documents relating to

     18        the Debtor.

     19                     MS. RECINE:     I don't see that to be the case at

     20        all.   I believe that this concerns the Debtors and the

     21        Debtors' representations and the ownership structure.            So I

     22        don't see this distinction that you're making.

     23                     THE COURT:     Well, I thought it was just -- I

     24        didn't -- I don't know what you all have been talking about,

     25        but I didn't get the impression that the Debtors were

                                           Veritext Legal Solutions
          212-267-6868                       www.veritext.com                   516-608-2400
19-23013-rdd    Doc 54   Filed 10/31/19 Entered 10/31/19 19:15:14    Main Document
                                       Pg 31 of 53
                                                                             Page 24

      1        withholding information because they believe that the

      2        request was overly broad.

      3                    MR. FRANKEL:     No.     I'm just saying that the search

      4        is very broad because Debtors' principal has a lot of

      5        entities.

      6                    THE COURT:     All right.      Well, I mean, it needs to

      7        be related to the request.          I mean, that's why there's a

      8        lawyer.

      9                    MR. FRANKEL:     Yes.

     10                    THE COURT:     Okay.

     11                    MS. RECINE:     And based on Ms. Morrow's

     12        representations, I am somewhat concerned that perhaps she's

     13        not paying enough -- quite enough attention to this.           Her

     14        response to me was based -- the delay was a result of the

     15        fact that she has a busy docket and she's just one person.

     16                    THE COURT:     Okay.     Well, we now have a schedule.

     17        So if she needs help, I'm sure you will help her or have

     18        someone from her firm help her, because we're really getting

     19        to the point where the discovery will actually be used or

     20        not.

     21                    MS. RECINE:     I think we can, based on these dates

     22        that are now being established, set reasonable dates for

     23        depositions.    But I am also somewhat concerned about getting

     24        on the calendar both the depositions of Mr. Goldwasser and

     25        Mr. Strulovitch.

                                          Veritext Legal Solutions
          212-267-6868                      www.veritext.com                   516-608-2400
19-23013-rdd    Doc 54   Filed 10/31/19 Entered 10/31/19 19:15:14    Main Document
                                       Pg 32 of 53
                                                                             Page 25

      1                   THE COURT:    Right.

      2                   MS. RECINE:    I was told by Ms. Morrow some dates

      3        that Mr. Goldwasser are available.          We're trying to work

      4        that out based on her schedule.

      5                   THE COURT:    Okay.    But I think, again, go from the

      6        confirmation hearing backwards.        So the parties should be in

      7        a position to submit trial declarations to me and a joint

      8        exhibit book a week before the confirmation hearing, so I'm

      9        assuming all discovery will be complete at least two weeks

     10        before the confirmation hearing.

     11                   You're entitled, both sides, to get the documents

     12        at least a week before you depose people.            So, you know, you

     13        have an outside date for depositions and then an earlier

     14        outside date for the document production.            I wouldn't -- I

     15        wouldn't wait 'til that deadline in each case to fail to

     16        produce it because those are tight deadlines, so it's

     17        unlikely that I'm going to be moving things to extend the

     18        deadlines, unless someone, you know, breaks their leg or

     19        some third party is uncooperative.

     20                   Are you contemplating any expert discovery?           I'm

     21        assuming not, but I don't know.

     22                   MS. RECINE:    At this point, we're unsure.         It's

     23        unlikely, but we have not reached a final conclusion.

     24                   THE COURT:    All right.      Well, you should have a

     25        date -- you should pick a date where experts are identified,

                                        Veritext Legal Solutions
          212-267-6868                    www.veritext.com                     516-608-2400
19-23013-rdd    Doc 54   Filed 10/31/19 Entered 10/31/19 19:15:14     Main Document
                                       Pg 33 of 53
                                                                              Page 26

      1        and you start that process.           And I don't know whether the

      2        Debtors intend to take any discovery.

      3                     MR. FRANKEL:     Well, we do -- we are going to take

      4        some discovery.

      5                     THE COURT:     So, anyway, I mean, those are tight

      6        deadlines.     I'm not giving -- I mean, basically that means

      7        that discovery is complete, and people have a week to work

      8        on preparing for the -- well, two weeks to work on preparing

      9        for a contested confirmation hearing and one week to prepare

     10        declarations and a joint exhibit book.

     11                     So I'm not going to extend those deadlines, so you

     12        two should go up, get a date from Ms. Lee from mid-January

     13        to, you know -- frankly, nothing's going to happen between

     14        Christmas and New Year's.         It's just not, there's -- it's

     15        not going to happen.        That week is -- I'm out, so it's going

     16        to be after that or the week before then, so it's likely

     17        going to be the second week of January.

     18                     MR. FRANKEL:     Okay.

     19                     THE COURT:     And then just work backwards for the

     20        deadlines.     And you should set a meet and confer to go over

     21        all of this and do that this week.             Okay?

     22                     MR. FRANKEL:     We will do that.

     23                     THE COURT:     All right.

     24                     MS. RECINE:     Thank you, Your Honor.

     25                     THE COURT:     And, again, my customary practice for

                                           Veritext Legal Solutions
          212-267-6868                       www.veritext.com                   516-608-2400
19-23013-rdd    Doc 54    Filed 10/31/19 Entered 10/31/19 19:15:14    Main Document
                                        Pg 34 of 53
                                                                              Page 27

      1        trials is to take declarations or affidavits by parties who

      2        are under the -- by people who are under the parties'

      3        control by a week before the trial, and have them there for

      4        cross-examination and redirection.           And to have a joint

      5        exhibit book, to have the parties meet and confer and agree

      6        on the admissibility of as many exhibits as possible and

      7        provide that exhibit book a week before the trial.

      8                    And if there are discovery disputes, the parties -

      9        - as the Rule 2004 order says, the parties should send an

     10        email letter to chambers copying the other side after trying

     11        to work out the dispute obviously and we'll set up a

     12        telephonic discovery conference.

     13                    The last point is I'm not a big fan at all of

     14        motions in limine.      I find that 99 percent of evidentiary

     15        rulings are perfectly fine at the trial.             But if something's

     16        really affecting your whole trial strategy, then I'll hear

     17        that.

     18                    And I don't really see here, given the schedule

     19        we're on and the issues we're on, the need to have, you

     20        know, summary judgment in advance.           I think we can just deal

     21        with that as part of the briefing and the confirmation

     22        hearing.    I mean, clearly, some of the issues the Debtors

     23        are raising I think would not be summary judgment issues, so

     24        I think we should just go to the confirmation hearing.

     25                    MR. FLIMAN:    Your Honor, just one more question

                                         Veritext Legal Solutions
          212-267-6868                     www.veritext.com                     516-608-2400
19-23013-rdd    Doc 54    Filed 10/31/19 Entered 10/31/19 19:15:14   Main Document
                                        Pg 35 of 53
                                                                             Page 28

      1        for clarification.

      2                     THE COURT:    Right.

      3                     MR. FLIMAN:    And so, the Debtors will be filing an

      4        objection to our claim.

      5                     THE COURT:    I'm assuming.       I mean, I gave them two

      6        options.     I don't think there's a need for -- since you

      7        filed the claim, I don't think there's a need for you to

      8        then request allowance.       I think it's just, you know, it's

      9        up to the Debtors to object and tee that up and it will be

     10        heard at the same time as confirmation.

     11                     MR. FLIMAN:    And then we'll work then to the

     12        briefing schedule for confirmation in terms of our response

     13        to their objection?

     14                     THE COURT:    Right.

     15                     MR. FLIMAN:    Okay, understood.

     16                     THE COURT:    The response to that objection really

     17        should be at the same time and part of the confirmation

     18        objection.

     19                     MR. FLIMAN:    Understood.

     20                     THE COURT:    There's no need to file two separate

     21        objections.

     22                     MR. FLIMAN:    Thank you.

     23                     THE COURT:    All right.      I guess one last point.

     24        I'm assuming the Debtors -- I mean, you may be precluded at

     25        this point by rulings, I don't know, but I'm assuming you

                                          Veritext Legal Solutions
          212-267-6868                      www.veritext.com                   516-608-2400
19-23013-rdd    Doc 54   Filed 10/31/19 Entered 10/31/19 19:15:14        Main Document
                                       Pg 36 of 53
                                                                                 Page 29

      1        are not seeking affirmative claims against Brooklyn Lender.

      2        If that were the case, we'd have to -- you'd have to do a

      3        Complaint and, you know, and the like, as opposed to --

      4                    MR. FRANKEL:     The plan will preserve those claims.

      5                    THE COURT:     All right.      So those issues would not

      6        be teed up for confirmation.

      7                    MR. FRANKEL:     Correct.

      8                    THE COURT:     Okay, all right.           So obviously, you

      9        should file an objection soon, but you can work out the

     10        discovery schedule in advance.          You don't need to have the

     11        objection filed.     I'm assuming the disclosure statement is

     12        your -- is telegraphing your main arguments in any event, so

     13        you can decide accordingly on what discovery needs to be

     14        taken.

     15                    Okay.   So I'll look for the stip on the cash

     16        collateral, the order on exclusivity, and the blackline and

     17        my markup on the disclosure statement.

     18                    MR. FRANKEL:     Thank you, very much.

     19                    THE COURT:     Okay.

     20                    MR. FLIMAN:     Thank you, Your Honor.

     21                    THE COURT:     Thank you.

     22                    MS. RECINE:     Thank you, Your Honor.

     23                    (Whereupon these proceedings were concluded at

     24        11:20 AM)

     25

                                          Veritext Legal Solutions
          212-267-6868                      www.veritext.com                       516-608-2400
19-23013-rdd    Doc 54    Filed 10/31/19 Entered 10/31/19 19:15:14        Main Document
                                        Pg 37 of 53
                                                                                  Page 30

      1                              C E R T I F I C A T I O N

      2

      3                I, Sonya Ledanski Hyde, certified that the foregoing

      4        transcript is a true and accurate record of the proceedings.

      5
                                  Digitally signed by Sonya
               Sonya              Landanski Hyde
      6                           DN: cn=Sonya Landanski Hyde,
               Landanski          o, ou,
                                  email=digital1@veritext.com,
      7        Hyde               c=US
                                  Date: 2019.09.11 14:23:07 -04'00'

      8        Sonya Ledanski Hyde

      9

     10

     11

     12

     13

     14

     15

     16

     17

     18

     19

     20        Veritext Legal Solutions

     21        330 Old Country Road

     22        Suite 300

     23        Mineola, NY 11501

     24

     25        Date:     September 11, 2019

                                               Veritext Legal Solutions
          212-267-6868                           www.veritext.com                   516-608-2400
19-23013-rdd   Doc 54   Filed 10/31/19 Entered 10/31/19 19:15:14      Main Document
                                      Pg 38 of 53
        [& - breaks]                                                                     Page 1

                  &           42.5 9:4                agreements 21:12         28:5,24,25 29:11
         & 3:3,10,10 6:25               5               21:13                assumptions 7:12
                                                      al 4:3                   7:13
                  1           5 12:4 13:13
                                                      allocates 7:19         attention 24:13
         10022 3:6            506 16:9
                                                      allowance 28:8         attorneys 3:4,11
         10038 3:13           53 1:7 4:2
                                                      allowed 12:22          authorized 20:1
         10601 1:14                     7               13:10 15:8 18:8,9    available 7:24
         10:41 1:17           75 7:21,25                20:13                  25:3
         11 2:4 8:21 10:1               8             alternatively 12:5     avenue 3:5
           30:25                                        18:6                          b
                              800 3:5
         1121 4:10                                    amend 7:5
         1124 10:23 16:9                9                                    b 1:21
                                                      amount 7:20,23
           18:18,19,20 19:2   9 1:16                                         back 10:19 20:17
                                                        9:13 15:8 18:8,10
         11501 30:23          99 27:14                                         23:10,11
                                                        18:24
         11:20 29:24                                                         backenroth 3:3
                                        a             answer 7:22
         11th 3:5                                                            backwards 25:6
                              able 8:2 20:6           anyway 26:5
         16th 6:9 18:1                                                         26:19
                              account 23:1            apart 18:20
           20:14                                                             bad 9:18
                              accurate 22:13          appear 10:13
         18 9:23 10:3                                                        bankruptcy 1:1
                                30:4                  appears 9:2
         180 3:12                                                              1:12,23 11:6,25
                              action 17:9             application 2:14
         19-23013 1:3                                                          18:19 19:1
                              added 4:6 7:6             4:16 20:4
                                                                             based 20:19,22
                  2             10:10                 applied 16:10
                                                                               24:11,14,21 25:4
         20 12:18             address 21:18           apply 14:11
                                                                             basically 26:6
         2004 19:15 27:9      adequacy 20:12          appropriate 23:3
                                                                             beginning 6:17
         2019 1:16 30:25        20:23                 approval 2:7,10
                                                                               16:19 17:13
         248 1:13             adjourned 4:17            2:14 4:11 6:14 7:2
                                                                             behalf 5:6 6:25
         255,000 15:9,10      adjudicate 6:5            7:16
                                                                             belief 21:3
                              administrative          approve 7:11
                  3                                                          believe 7:14 23:20
                                15:8                  area 20:22
         30 2:7,11,16                                                          24:1
                              admissibility 27:6      arguing 13:2
         300 1:13 30:22                                                      best 13:2
                              admitted 8:14           arguments 19:7,9
         31 2:16                                                             better 10:1
                              advance 27:20             29:12
         32 15:7                                                             beyond 12:1 21:9
                                29:10                 asking 5:4
         33 2:16                                                             big 27:13
                              adversary 18:4          assert 12:23 13:23
         330 30:21                                                           blackline 6:20
                              affidavit 21:16         asserted 7:20,21
         36 2:16                                                               17:16 29:16
                              affidavits 27:1           7:25 12:19 13:25
         365 10:23                                                           blank 15:21
                              affirmative 29:1        asserting 13:18
         39 2:19 7:19,23                                                     book 25:8 26:10
                              agenda 4:6                14:12
                                                                               27:5,7
                  4           ago 5:7                 asserts 10:12
                                                                             box 22:13
         4 12:3,4 13:9        agree 20:19 27:5        assuming 12:17
                                                                             boy 9:18
           14:16              agreed 5:3                12:23 16:6,7
                                                                             breach 23:17
         40 9:4,7             agreement 5:4,7           17:18,25 18:22
                                                                             breaks 25:18
                                                        19:16 25:9,21

                                         Veritext Legal Solutions
         212-267-6868                      www.veritext.com                        516-608-2400
19-23013-rdd   Doc 54     Filed 10/31/19 Entered 10/31/19 19:15:14   Main Document
                                        Pg 39 of 53
        [bridge - date]                                                                  Page 2

         bridge 7:22              16:24 29:1,4        conditions 16:5       course 6:20 17:18
         briefing 18:16         clarification 28:1    confer 26:20 27:5       21:1
           19:11 27:21 28:12    clarify 15:11         conference 2:1        court 1:1,12 4:2
         broad 10:2,3 24:2      class 12:3,4,4 13:9     4:5 27:12             4:14,19,22 5:3,9
           24:4                   13:13 14:16         conferring 23:3         5:12,15 6:6,11
         brooklyn 2:9,13        clauses 10:11         confirmation 6:7        8:10,14,19,21,24
           3:11 5:6 6:23 7:1    clear 4:6 9:2           6:16 9:10 12:7,8      9:1,9,18,23,25
           16:9,16 18:16          10:15 14:20 21:23     16:5,8,15,17,22       10:6,9 11:15,17
           19:7 29:1              21:23 22:3            17:12,22 18:9,11      11:22 12:14,17,21
         brought 10:2           clearer 13:23           19:12,17,19 23:11     13:4,7,9,13,22
         build 18:16            clearly 27:22           23:13 25:6,8,10       14:3,9,18 15:1,3,6
         building 17:8          clerk 4:22              26:9 27:21,24         15:14 16:13,21
         busy 24:15             client 10:3 21:15       28:10,12,17 29:6      17:1,5,15,24
                   c            client's 22:12        conflict 20:4           18:14,22 19:14,23
                                clients 6:2 7:20,21   connection 15:22        20:6,9,25 21:2,10
         c 3:1 4:1 30:1,1
                                  7:24,25 8:3 22:16   consent 4:21 5:14       21:20 22:6,9,14
         calendar 4:4
                                  22:18                 6:3                   23:8,10,23 24:6
           24:24
                                code 11:6 19:1        contemplated            24:10,16 25:1,5
         carefully 10:1
                                collateral 4:13         4:25 16:10            25:24 26:5,19,23
         case 1:3 7:13,14
                                  5:11 29:16          contemplating           26:25 28:2,5,14
           13:18 14:14 18:24
                                comments 6:22           25:20                 28:16,20,23 29:5
           23:19 25:15 29:2
                                  10:9,18 15:15,15    contend 9:15            29:8,19,21
         cases 11:10
                                commitment 9:3          10:12               cover 5:17 13:19
         cash 4:13 5:10
                                  22:2                contending 11:8       covering 20:5
           11:20 12:5 29:15
                                companies 21:14       contested 26:9        creditor 18:25
         cause 6:14
                                company 12:12         continue 19:16        creditors 12:3
         certificates 21:12
                                complaint 29:3        contract 12:1         cross 27:4
         certified 30:3
                                complete 23:13          14:11 18:24         crystal 10:15
         cetera 10:12
                                  25:9 26:7           control 21:6 27:3     cure 11:13
         chambers 5:14,16
                                completed 23:7        conversation          custodian's 22:13
           6:13 17:17 27:10
                                computer 21:17          20:19,23            custodians 23:4
         chapter 2:4
                                conceivably 16:16     copying 27:10         custody 21:6
         characterize 7:3
                                concept 11:12,19      correct 29:7          customary 26:25
         checked 11:22
                                concern 20:22         correctly 9:14                 d
         christmas 26:14
                                concerned 9:2,12      correspondence
         claim 8:9 12:22,24                                                 d 1:22 4:1
                                  10:10 24:12,23        20:24 21:15,24,25
           13:1,3 14:12,12                                                  daniel 3:15 5:5
                                concerning 22:2         22:1
           14:13 16:9 18:5,6                                                  6:25
                                concerns 20:11        costs 15:10,11
           18:7 28:4,7                                                      data 8:13
                                  21:21 23:20         counsel 10:4
         claimants 13:7,9                                                   date 11:18 12:9
                                concluded 29:23         19:25 20:2,15
         claims 7:20,21,25                                                    16:5,7,14 17:21
                                conclusion 25:23      country 30:21
           8:3 9:10 12:18,19                                                  23:5,11 25:13,14
                                condition 16:6,8      couple 8:13 11:4
           13:14,17,18,23,23                                                  25:25,25 26:12
                                                        23:13
           13:25 14:4,14,23                                                   30:25
                                         Veritext Legal Solutions
         212-267-6868                      www.veritext.com                        516-608-2400
19-23013-rdd   Doc 54    Filed 10/31/19 Entered 10/31/19 19:15:14   Main Document
                                       Pg 40 of 53
        [dates - file]                                                                 Page 3

         dates 24:21,22        describe 15:19          25:11               example 8:13
           25:2                determine 18:4        doing 13:20           exceptions 11:5
         day 17:25               22:12               drain 1:22            exclusive 4:10
         deadline 25:15        die 10:7                        e           exclusivity 2:3,15
         deadlines 23:3        diligence 20:12                                5:23 6:3,8 29:16
                                                     e 1:21,21 3:1,1 4:1
           25:16,18 26:6,11    diligent 21:5                               exhibit 25:8 26:10
                                                       4:1 30:1
           26:20               diligently 22:19                               27:5,7
                                                     earlier 25:13
         deal 11:5 15:16       diluted 14:8                                exhibits 27:6
                                                     early 6:8
           27:20               dilution 14:15,16                           existing 13:18,23
                                                     ecro 1:25
         dealing 19:5            14:24 15:25                                  14:8 15:23
                                                     edition 10:11
           20:16               disallow 8:3                                exit 15:22 16:6
                                                     effective 11:18
         deals 12:2            disclosure 2:4,6,9                          expenses 15:8
                                                       12:8 16:5,7,14
         dealt 16:22 17:19       2:11,14,18 4:12                           expert 25:20
                                                     either 17:24 18:11
           19:11                 5:20 6:15,18,20                           experts 25:25
                                                       19:8
         debt 9:22               7:2,4,6,11,16                             explains 22:18
                                                     elect 12:5 14:16
         debtor 1:9 3:4          10:10 14:20,21                            explanatory
                                                     election 12:15
           18:5 23:18            15:7,9,17,18 16:4                            15:15
                                                       13:5,10 14:19,24
         debtors 2:10,14         17:20 29:11,17                            extend 2:3 25:17
                                                     electronic 22:3
           4:9,11 5:7 6:19     disclosures 7:4,7                              26:11
                                                     email 5:15 6:13
           7:5,22 8:15 9:13    discovery 2:1 4:5                           extended 6:8
                                                       17:16 21:18 22:13
           10:12,12,15,16,20     5:18,19 16:21                             extending 2:15
                                                       27:10
           12:8 20:15 23:20      17:11 19:14,16,17                         extends 5:10
                                                     enables 16:10
           23:21,25 24:4         19:18,22 20:7,10                          extension 4:9,20
                                                     entities 24:5
           26:2 27:22 28:3,9     20:13,14 22:24                               4:24 6:3
                                                     entitled 8:7 18:25
           28:24                 23:7,12 24:19                             extent 13:10 14:6
                                                       25:11
         december 6:17           25:9,20 26:2,4,7                             14:22
                                                     equal 12:6
           18:1                  27:8,12 29:10,13                                     f
                                                     equitable 11:5
         decide 29:13          discretionary
                                                       19:9                f 1:21 30:1
         decided 17:3            19:6
                                                     equities 19:8         fact 7:10 22:1
         declaration 22:21     discussion 10:19
                                                     equity 11:23 13:3        24:15
         declarations 25:7       10:25 11:4
                                                       15:23               facts 10:16 17:10
           26:10 27:1          dispute 5:18,23
                                                     establish 23:2           17:11
         default 8:4,7,22        23:16 27:11
                                                     established 24:22     fail 25:15
           10:20,21,22,22,24   disputes 27:8
                                                     estimated 15:11       fair 18:24 20:13
           11:6,13 18:19       distinction 23:22
                                                     estimates 9:14        fairly 17:7
           19:1                district 1:2
                                                     estimating 15:8       fan 27:13
         defenses 11:25        docket 24:15
                                                     estimation 16:25      far 5:23 9:1,11
           12:1,1              document 2:7,11
                                                     et 4:2 10:12             10:9 17:6 19:16
         define 15:21            2:15,19 17:5
                                                     event 29:12           feasibility 9:1
         delay 24:14             25:14
                                                     evident 10:18         federal 17:9 19:15
         depose 25:12          documents 8:19
                                                     evidentiary 27:14     file 12:18,25
         depositions 23:6,7      10:6 20:19 21:4,6
                                                     examination 27:4         17:19 18:10,13
           24:23,24 25:13        22:16 23:16,17
                                                                              28:20 29:9
                                        Veritext Legal Solutions
         212-267-6868                     www.veritext.com                       516-608-2400
19-23013-rdd   Doc 54     Filed 10/31/19 Entered 10/31/19 19:15:14   Main Document
                                        Pg 41 of 53
        [filed - issue]                                                                 Page 4

         filed 4:16 12:20         15:13 16:12,20,24   greg 3:20             hour 5:7
            13:17 14:12,13,14     17:4,14,23 18:12    grounds 10:21         house 21:19
            20:4 28:7 29:11       18:21 20:3,8 21:8   guarantee 9:22        hyde 2:25 30:3,8
         files 22:1               21:11 23:15 24:3    guarantor 9:16,18               i
         filing 2:3 13:15         24:9 26:3,18,22       9:19,20
                                                                            idea 22:11
            28:3                  29:4,7,18           guarantor's 23:17
                                                                            identified 25:25
         final 5:1,8 25:23      frankly 7:5 26:13     guess 6:22 18:15
                                                                            impaired 15:1
         financing 7:24         fund 9:6                28:23
                                                                            imperfect 13:20
            15:23 16:6          funding 8:8 16:10     guy 9:19
                                                                            importantly
         find 27:14               16:14                        h              10:17
         fine 5:15 6:6          further 4:24
                                                      half 5:7              impression 23:25
            19:13 22:17 27:15     20:18
                                                      hand 8:11             inclination 5:25
         firm 24:18                       g           handle 19:21            18:17
         first 8:2 10:21
                                g 4:1 9:23 10:3       hands 19:9            included 12:23
            16:13 21:22
                                generally 14:4        happen 26:13,15       includes 12:17
         fit 11:11
                                generically 15:19     happened 17:7         including 15:10
         five 19:7
                                  15:21               happy 6:23              21:13
         fliman 3:15 5:5,6
                                getting 4:22 12:7     hear 6:23 18:11       incorporated 19:2
            5:10,13 6:2,10,24
                                  12:11 24:18,23        27:16                 19:15
            6:25 8:12,20,23
                                give 8:12,21 17:15    heard 22:25 28:10     incorporates
            8:25 9:17,20,24
                                given 6:14 27:18      hearing 2:1,3,6,6       10:23
            10:5,8 19:13,20
                                giving 26:6             2:9,13,18 4:17      incorporation
            27:25 28:3,11,15
                                glitch 15:6             6:16 16:16,23,25      21:13
            28:19,22 29:20
                                go 13:7 21:8 22:13      17:12,22 19:17      infer 13:15
         floor 3:5
                                  22:19 25:5 26:12      23:11,14 25:6,8     information 21:3
         focus 7:9 15:16
                                  26:20 27:24           25:10 26:9 27:22      24:1
         follow 16:17
                                goal 14:7               27:24               informed 5:20
         foregoing 30:3
                                goes 13:4,13          help 24:17,17,18      insufficient 8:8
         forensic 21:17
                                going 7:7,9,22        helpful 23:2          intend 26:2
         forensically 22:11
                                  12:9,25 13:2,5      ho 3:16               intends 23:2
         forget 4:23
                                  17:16 21:8,18       holders 12:4          interest 8:4,7 9:5
         form 5:8 12:15
                                  22:11 25:17 26:3      13:14,16 14:8         9:7 10:20,22,24
            13:5 22:2
                                  26:11,13,15,15,17   holding 6:16            11:6 12:4 13:14
         former 16:13
                                goldwasser 24:24      hon 1:22                13:16,18 14:1,5,8
         forth 6:4
                                  25:3                honor 5:5 6:2,10        14:12,15,23 18:19
         found 11:13
                                goldwasser's            6:24 7:1,9,11,18      19:1
         four 19:7
                                  21:14                 8:4,12,20,23 9:22   interests 13:24
         frankel 3:3,8 4:13
                                good 4:3,22 9:19        10:5,8 19:20          14:6 15:24
            4:16,21 5:1 9:4
                                  18:12                 20:11 21:8 22:22    interim 4:17,24
            11:12,16,21 12:13
                                gotten 17:21            26:24 27:25 29:20   interplay 12:2
            12:16,20,25 13:6
                                grant 5:25 6:11         29:22               issue 8:22 9:10,14
            13:8,12,20 14:2,7
                                great 17:14           honor's 5:13            18:8,15,18,19,20
            14:17,25 15:2,5
                                                        19:21                 19:2,3
                                         Veritext Legal Solutions
         212-267-6868                      www.veritext.com                       516-608-2400
19-23013-rdd   Doc 54     Filed 10/31/19 Entered 10/31/19 19:15:14    Main Document
                                        Pg 42 of 53
        [issued - okay]                                                                  Page 5

         issued 22:25           leaves 9:5             mark 3:8              motion 2:3 5:25
         issues 4:7 5:19 6:5    ledanski 2:25 30:3     markup 17:15,18         6:11,13
           16:17,22 17:2,5         30:8                 29:17                motions 27:14
           19:10 27:19,22,23    lee 17:21 23:11        math 9:11             move 8:19
           29:5                    26:12               matter 1:5            moving 25:17
                  j             leg 25:18              maximum 7:23                   n
                                legal 30:20            mean 5:22 6:6
         january 6:8,9,17                                                    n 3:1 4:1 30:1
                                lender 2:9,13 3:11      8:10 11:3,7,17,18
           16:19 17:13 18:1                                                  nature 7:3
                                   5:6 6:23 7:1 16:9    12:18,21 14:10
           26:12,17                                                          necessarily 14:11
                                   16:17 18:16 19:8     15:20 16:13 17:1
         jennifer 19:21                                                        22:3
                                   29:1                 17:1,5,6,10 19:24
         joint 25:7 26:10                                                    need 11:16 12:10
                                lenders 9:3             22:15 24:6,7 26:5
           27:4                                                                13:22 14:10,13,19
                                lengthy 10:19           26:6 27:22 28:5
         judge 1:23 20:3                                                       15:16 18:4 21:4
                                letter 4:5 20:17,17     28:24
         judgment 27:20                                                        27:19 28:6,7,20
                                   21:2 27:10          means 8:8 26:6
           27:23                                                               29:10
                                letters 22:2           meant 11:24
         july 20:14                                                          needs 9:13 12:14
                                light 6:1,12            13:18
                  k                                                            21:7 22:14,15,18
                                limine 27:14           meet 26:20 27:5
                                                                               24:6,17 29:13
         know 5:3,22            limited 17:7           meeting 23:3
                                                                             new 1:2 3:6,13
           10:13 11:9,23        line 11:9              merits 17:3
                                                                               12:9,10,11 13:16
           14:8 15:21 16:8      litigation 8:14        metaphysical
                                                                               15:18,20,22 26:14
           16:15,18 17:2,8         15:10,11             11:19
                                                                             nothing's 26:13
           17:17,18 18:1,9      little 9:8 13:22       mid 26:12
                                                                             notice 2:6
           18:23,24 19:6,7         21:9                million 7:19,21,23
                                                                             number 9:7,12
           19:18 21:25 22:1     live 10:6               7:25 9:4,5,7 12:18
                                                                               19:9
           23:24 25:12,18,21    llc 1:7 4:2            mineola 30:23
                                                                             ny 1:14 3:6,13
           26:1,13 27:20        llcs 2:10,13           minimum 9:13
                                                                               30:23
           28:8,25 29:3         llp 3:3,10             misrepresentati...
         krinsky 3:3            loan 22:1               8:18                           o
                   l            loans 8:16             missed 16:4           o 1:21 4:1 30:1
                                long 6:4               mistake 12:13         object 10:20 18:6
         lack 7:4
                                look 29:15             moment 11:13            28:9
         laid 8:5,14 15:3
                                looking 6:7 13:14      money 9:6 14:13       objection 2:9,10
           17:2
                                looks 6:15 18:14       month 5:24,25           2:13,18 4:20 6:19
         lane 3:12
                                losses 9:20,25         months 22:24            6:23 7:1,8 9:12
         language 13:16
                                lot 7:6 24:4           morning 4:3 20:8        11:1 13:1,1,15
         lavan 3:10 6:25
                                          m             20:20 21:22 22:11      18:10,13 28:4,13
         law 7:13,15 12:1,1
                                                        22:23                  28:16,18 29:9,11
           18:24                maiden 3:12
                                                       morrow 20:4,16        objections 28:21
         lawyer 24:8            main 29:12
                                                        21:16,22 22:10,23    obviously 6:6 10:3
         lays 6:13 16:4         making 8:17
                                                        25:2                   12:21 13:10 18:12
         leading 19:11             23:22
                                                       morrow's 24:11          22:23 27:11 29:8
         leave 11:5,24          management
                                                                             okay 4:3,22 5:9,16
                                   21:13,14
                                                                               6:11 9:1,9 11:21
                                         Veritext Legal Solutions
         212-267-6868                      www.veritext.com                        516-608-2400
19-23013-rdd   Doc 54   Filed 10/31/19 Entered 10/31/19 19:15:14      Main Document
                                      Pg 43 of 53
        [okay - reinstatement]                                                          Page 6

           12:14 14:9,25         parties 10:14 25:6      27:13 28:23,25     purpose 15:22
           15:13 16:12 17:4        27:1,2,5,8,9        points 8:13 9:5,7    pursuant 14:24
           17:15,24 18:21        partner 19:21           11:1 17:19           15:23
           19:23 20:6,9,9        parts 7:4             portion 19:22        push 7:8
           21:10,20 22:14        party 25:19           position 25:7        put 5:18 6:4 16:11
           24:10,16 25:5         passed 22:24          possession 21:6               q
           26:18,21 28:15        password 21:18        possibility 8:6,10
                                                                            quantum 8:7
           29:8,15,19              23:1                possible 27:6
                                                                            quarropas 1:13
         old 30:21               patently 7:12         post 12:7,8
                                                                            question 27:25
         omnibus 2:13            pay 7:20,24 11:14     practice 26:25
                                                                            quite 6:15 24:13
         ones 10:18                11:18,20            precluded 28:24
                                                                            quote 19:25
         onus 22:17              paying 11:2 24:13     preliminary 2:10
         operating 21:12         penalty 21:4          prepare 26:9                   r
         opposed 9:6 13:3        people 12:18 14:5     preparing 26:8,8     r 1:21 3:1 4:1 30:1
           23:17 29:3              21:4,19 25:12       present 3:18         raised 9:3
         optimistic 8:2            26:7 27:2           preserve 29:4        raising 27:23
         options 28:6            percent 27:14         preserver 14:3       rdd 1:3
         order 2:15 4:17         perfectly 27:15       pretty 18:12         reached 5:6 25:23
           4:24 5:1,8 7:19       period 2:3 20:21      principal 24:4       read 8:19 9:23
           17:20 27:9 29:16      periods 2:15 4:10     prior 14:19            10:1 21:2
         originated 8:17         perjury 21:4          probably 5:7         reading 10:3
         outside 25:13,14        permission 5:13         18:10              really 11:1,11,20
         overly 10:2,3 24:2        19:21               proceed 7:15 23:6      18:4,19 24:18
         owner 8:15              person 24:15            23:7                 27:16,18 28:16
         owners 12:9,10,11       petroleum 11:9        proceeding 18:4      reasonable 24:22
           15:18,20                18:23 19:3          proceedings          reasons 7:18
         ownership 8:18          phrase 14:10            29:23 30:4           21:24
           13:3,3 22:2 23:21     pick 25:25            process 6:12         received 20:18
                  p              placeholder 4:4         19:19 26:1         recharacterized
                                 places 14:21          produce 20:20          14:1,6,14,23
         p 3:1,1 4:1
                                 plains 1:14             25:16              recine 19:21
         page 15:7
                                 plan 2:4 5:20 6:12    produced 22:5,19       20:10 21:1,21
         paid 12:5
                                   6:21 7:10,17 8:10   production 20:18       22:8,10,22 23:9
         papers 8:5
                                   9:6,10 12:7 14:21     23:5 25:14           23:19 24:11,21
         paragraphs 11:4
                                   15:7,10,16,20,24    progress 20:21         25:2,22 26:24
           11:22
                                   15:25 16:3,11       properties 8:16        29:22
         parcel 19:6
                                   17:19 18:7 29:4     proposed 9:6         record 5:5 6:25
         part 7:8 10:20
                                 planning 11:17        prospective 9:3        8:5 30:4
           13:1 19:6,11,17
                                 pleadings 4:14        protocols 23:4       redirection 27:4
           19:18 22:6 27:21
                                 plus 15:9             provide 21:11        refer 11:23
           28:17
                                 point 6:12 8:3          22:20 27:7         refine 18:7
         particularly
                                   9:11 12:2 13:5      provided 9:20        reinstatement
           14:20
                                   19:6 24:19 25:22                           10:25 11:10,19

                                          Veritext Legal Solutions
         212-267-6868                       www.veritext.com                      516-608-2400
19-23013-rdd   Doc 54   Filed 10/31/19 Entered 10/31/19 19:15:14    Main Document
                                      Pg 44 of 53
        [reinstating - surprise]                                                       Page 7

         reinstating 11:2      right 4:2,14,19       see 4:14,19 5:23      spoke 20:8
         rejected 8:11           5:12 6:4 9:9 10:9     9:10 18:4 23:19     standing 17:10
         relate 14:18 23:16      12:5,9,18 13:4,6      23:22 27:18         stanhope 1:7 4:2
         related 2:7,11,15       14:1,17 15:2 20:4   seeking 29:1          start 26:1
           2:19 16:21 24:7       20:9,25 21:20       self 10:18 15:15      state 7:15 8:14
         relates 16:2            22:14 23:8 24:6     send 27:9               12:1
         relating 23:17          25:1,24 26:23       sent 20:17,17         statement 2:4,6,9
         relevant 20:20          28:2,14,23 29:5,8   separate 7:3            2:11,14,18 4:12
         relies 7:12,13        rights 13:25 14:5       11:25 18:20 28:20     5:21 6:15,18,20
         rely 10:6 11:9        road 30:21            september 1:16          7:2,5,6,11,16
         remanded 19:3         robert 1:22             30:25                 10:10 14:20,22
         repeatedly 10:11      rolling 20:18         serious 10:1,4          15:7,9,17,18 16:4
         reply 6:19            room 1:13             served 20:14            17:20 29:11,17
         represent 21:4        rule 8:21 10:1        set 24:22 26:20       states 1:1,12
         representations         19:15 27:9            27:11               stip 29:15
           9:21 22:12 23:21    rules 19:15           sets 10:17            stock 12:6,6
           24:12               ruling 16:8           shape 18:12 21:7      stop 20:25
         request 4:9,11        rulings 27:15         side 27:10            strategy 27:16
           24:2,7 28:8           28:25               sides 25:11           street 1:13
         requesting 4:5 7:7              s           sign 21:15            stroock 3:10,10
         requests 20:13                              similarly 5:22        strook 6:25,25
                               s 2:7,11,15,19 3:1
           22:24                                     single 22:13 23:1     struck 17:17
                                 4:1
         required 23:6                                 23:1                structure 23:21
                               safer 18:10
         requirement 22:7                            sit 5:16 8:23         strulovitch 9:15
                               satisfied 21:16
         reserves 9:5,7                              site 21:14              24:25
                               saying 24:3
         resolved 4:7                                solicitation 7:16     subject 13:17,24
                               says 13:17 15:7,9
         resources 7:15                              solicited 7:10          14:22 15:24
                                 15:10,20 27:9
         respect 6:3 7:2                             solutions 30:20       submit 5:8 17:20
                               schedule 6:4 16:3
           8:15,18 9:21 16:9                         something's 27:15       25:7
                                 16:16 18:3 20:7
           20:23                                     somewhat 24:12        submitted 7:1
                                 23:5 24:16 25:4
         respective 12:8,10                            24:23               submitting 5:14
                                 27:18 28:12 29:10
         response 2:18                               sonya 2:25 30:3,8     successfully 14:16
                               search 20:23 21:5
           20:12 24:14 28:12                         soon 29:9             suffer 9:21
                                 21:17 22:4,9,19
           28:16                                     sophisticated         sufficient 6:14 8:5
                                 23:2,4,4 24:3
         result 24:14                                  10:14               suggested 18:16
                               searches 20:12
         retain 19:25                                sort 11:23            suite 30:22
                               second 12:2 26:17
         retention 20:1                              southern 1:2          summary 27:20
                               secondly 10:22
         retry 17:10                                 speak 21:22             27:23
                                 12:14
         retrying 17:9                               speaking 5:17         suppose 11:24
                               section 4:10 14:5
         returns 20:20                                 22:10,23            sure 6:6 20:2
                                 14:19 16:3
           21:12                                     special 15:22           24:17
                               sections 11:10
         reviewed 6:19                                 19:25 20:2,15       surprise 20:15
                               secured 11:8
                                 18:23,25 19:4
                                        Veritext Legal Solutions
         212-267-6868                     www.veritext.com                       516-608-2400
19-23013-rdd   Doc 54     Filed 10/31/19 Entered 10/31/19 19:15:14   Main Document
                                        Pg 45 of 53
        [t - zipes]                                                                    Page 8

                      t      thorough 22:4,9          uncooperative          27:3,7
         t 30:1,1            thought 23:23              25:19              weeks 23:13 25:9
         take 9:3 11:3 26:2 three 10:17               understand 10:14       26:8
           26:3 27:1         tiffany 3:16               22:8               whatsoever 8:4
         taken 9:8 29:14     tight 25:16 26:5         understood 10:5      white 1:14
         takes 9:12          time 4:7 8:16,17           28:15,19           who've 13:25
         talk 15:17 20:6        11:14 16:18,22        undertaken 22:4      willing 21:15
           22:15,20             17:12 20:20 28:10     uneconomic 7:14      withholding 24:1
         talking 16:2 18:23     28:17                 unimpair 7:24        words 11:25
           23:24             timetable 5:19             18:18              work 23:10,11
         tax 20:20 21:11     today    4:4,8,18        unimpairment           25:3 26:7,8,19
         taxes 17:8             22:25                   10:21                27:11 28:11 29:9
         tee 28:9            told 20:17 25:2          unimpairments        worried 4:23
         teed 29:6           total 11:18                18:17                       x
         telegraphing        transcribed 2:25         united 1:1,12
                                                                           x 1:4,10 18:8
           29:12             transcript 30:4          unrealistic 7:14
                             transferred 15:24        unsecured 12:19               y
         telephonic 27:12
                             treating 13:16           unsecureds 12:4      yeah 18:14
         telephonically
                             treatment 12:3,22        unsure 25:22         year 5:2,11 6:8
           3:18
                                18:7                  use 5:10               16:19 17:13
         tempted 8:21
                             trial 25:7 27:3,7        useful 22:22         year's 26:14
         terms 23:4 28:12
                                27:15,16                       v           years 21:11
         testimony 17:6,7
                             trials 27:1                                   york 1:2 3:6,13
         thank 6:24 8:25                              valid 13:11
           15:5 26:24 28:22 trouble 10:4              value 12:6                    z
           29:18,20,21,22    true 30:4                                     zipes 3:20
                                                      vargas 1:25
         thing 5:17          trying 14:3 25:3
                                                      vehicle 15:22
         things 4:3 18:5        27:10
                                                      verify 22:17
           25:17             turning 18:3
                                                      veritext 30:20
         think 5:19,22 6:9   two    7:3 10:21
                                                      version 10:15,16
           8:4,6 10:14,18       11:22 15:15 18:5
                                                      view 6:2 17:9
           11:3,4,8,10 12:10    21:11,24 22:24
                                                      violations 17:8
           13:2,17,22,24        25:9 26:8,12 28:5
                                28:20                          w
           14:4,9,9,13,19,21
                             twofold 8:1              wait 25:15
           15:3,14,16,17,21
                             type 13:15               want 10:13,15
           16:3,11,15,17
                                        u               19:18
           17:6 18:17,18
                                                      wants 21:17 22:16
           19:5 20:13 23:2   u.s. 1:23
                                                      warning 8:22
           23:15 24:21 25:5 ultra 11:9 18:23
                                                      waste 7:15
           27:20,23,24 28:6     19:3
                                                      way 7:6 18:11
           28:7,8            unclean 19:9
                                                      we've 8:5,13
         thinking 16:20,24 unconfirmable
                                                        20:18
         third 3:5 25:19        7:12,17,18
                                                      week 25:8,12 26:7
                                                        26:9,15,16,17,21
                                         Veritext Legal Solutions
         212-267-6868                      www.veritext.com                      516-608-2400
19-23013-rdd   Doc 54   Filed 10/31/19 Entered 10/31/19 19:15:14   Main Document
                                      Pg 46 of 53




                           APPENDIX C
      19-23013-rdd      Doc 54     Filed 10/31/19 Entered 10/31/19 19:15:14   Main Document
                                                 Pg 47 of 53

Ho, Tiffany L.

From:              Fliman, Daniel A.
Sent:              Tuesday, October 29, 2019 6:40 PM
To:                Susan Mauro
Cc:                Mark Frankel (mfrankel@bfklaw.com); Recine, Jennifer S.
Subject:           53 Stanhope - Production Deadline


Susan,

Pursuant to the 10/16 scheduling order, yesterday (10/28) was the “[d]eadline for the Debtors to
complete their production in connection with Brooklyn Lender’s existing document requests pursuant
to the 2004 Application Order.” Based on our prior discussions, and the colloquy at the September 9
hearing, we expected the Debtors to make a further production in response to our Rule 2004
discovery requests. However, we did not receive any further production by the 10/28 deadline (or so
far today). Please confirm by 9:30AM ET tomorrow (1) that the Debtors have already made a further
production and, if that is the case, provide details concerning the date and method of transmittal or
(2) that the Debtors will not make any further production in response to our Rule 2004 discovery
requests and thereby represent that their production is complete.

Dan

Daniel Fliman
Partner

STROOCK
180 Maiden Lane, New York, NY 10038
D: 212.806.5601

dfliman@stroock.com | vCard | www.stroock.com




                                                         1
19-23013-rdd   Doc 54   Filed 10/31/19 Entered 10/31/19 19:15:14   Main Document
                                      Pg 48 of 53




                           APPENDIX D
          19-23013-rdd              Doc 54          Filed 10/31/19 Entered 10/31/19 19:15:14                                     Main Document
                                                                  Pg 49 of 53

Ho, Tiffany L.

From:                        Susan Mauro <SMauro@Abramslaw.com>
Sent:                        Wednesday, October 30, 2019 5:50 PM
To:                          Recine, Jennifer S.
Cc:                          Fliman, Daniel A.; Mark Frankel (mfrankel@bfklaw.com)
Subject:                     <EXTERNAL> RE: In re 53 Stanhope LLC, et al, Case No.: 19-23013 (RDD)


Thank you will do.

I also owe you a response to your earlier email regarding discovery. Unfortunately I got stuck in court all day but I will
provide a response by Friday.


Susan Mauro, Esq.


Partner                                                                                                         Brooklyn Office
Tel: 718-215-5300 x534                                                                                      1 Metrotech Center
Fax: 718-215-5304                                                                                                    Suite 1701
Email: SMauro@Abramslaw.com                                                                           Brooklyn, New York 11201




CONFIDENTIALITY NOTICE: This e‐mail may be an attorney‐client communication and may contain information that is privileged and
confidential and is therefore subject to legal restrictions and penalties regarding its unauthorized disclosure or other use. If you are not
the intended recipient you are prohibited from copying, forwarding, distributing, disseminating, or otherwise viewing this e‐mail and
any attachments hereto. Please notify the sender and delete this e‐mail if you are not the intended recipient.

IRS CIRCULAR 230 DISCLOSURE: To ensure compliance with requirements imposed by the IRS, we inform you that any U.S. federal tax
advice contained in this communication (including any attachments) is not intended or written to be used, and cannot be used, for the
purpose of (i) avoiding penalties under the Internal Revenue Code or (ii) promoting, marketing or recommending to another party any
transaction or matter addressed herein.


From: Recine, Jennifer S. [mailto:jrecine@stroock.com]
Sent: Wednesday, October 30, 2019 5:38 PM
To: Susan Mauro <SMauro@Abramslaw.com>
Cc: Fliman, Daniel A. <dfliman@stroock.com>; Mark Frankel (mfrankel@bfklaw.com) <mfrankel@bfklaw.com>
Subject: RE: In re 53 Stanhope LLC, et al, Case No.: 19‐23013 (RDD)

Susan,

We have conferred with David Aviram and he is available for his deposition on December 19. Please
provide us with dates for Mr. Goldwasser and Mr. Strulovitch to sit after December 6, 2019.


Jennifer Recine
Partner


                                                                                   1
          19-23013-rdd              Doc 54          Filed 10/31/19 Entered 10/31/19 19:15:14                                     Main Document
                                                                  Pg 50 of 53
STROOCK
180 Maiden Lane, New York, NY 10038
D: 212.806.1301

jrecine@stroock.com | vCard | www.stroock.com

From: Susan Mauro <SMauro@Abramslaw.com>
Sent: Friday, October 25, 2019 4:42 PM
To: Recine, Jennifer S. <jrecine@stroock.com>
Cc: Fliman, Daniel A. <dfliman@stroock.com>; Mark Frankel (mfrankel@bfklaw.com) <mfrankel@bfklaw.com>
Subject: <EXTERNAL> RE: In re 53 Stanhope LLC, et al, Case No.: 19‐23013 (RDD)

Jennifer,

I have conferred with Mark Frankel and we are ok with Nov. 14th for your response and objections to the subpoenas
served on your clients. Please advise of Mr. Aviram’s availability for depositions. Thanks and have a good weekend.


Susan Mauro, Esq.


Partner                                                                                                         Brooklyn Office
Tel: 718-215-5300 x534                                                                                      1 Metrotech Center
Fax: 718-215-5304                                                                                                    Suite 1701
Email: SMauro@Abramslaw.com                                                                           Brooklyn, New York 11201




CONFIDENTIALITY NOTICE: This e‐mail may be an attorney‐client communication and may contain information that is privileged and
confidential and is therefore subject to legal restrictions and penalties regarding its unauthorized disclosure or other use. If you are not
the intended recipient you are prohibited from copying, forwarding, distributing, disseminating, or otherwise viewing this e‐mail and
any attachments hereto. Please notify the sender and delete this e‐mail if you are not the intended recipient.

IRS CIRCULAR 230 DISCLOSURE: To ensure compliance with requirements imposed by the IRS, we inform you that any U.S. federal tax
advice contained in this communication (including any attachments) is not intended or written to be used, and cannot be used, for the
purpose of (i) avoiding penalties under the Internal Revenue Code or (ii) promoting, marketing or recommending to another party any
transaction or matter addressed herein.


From: Recine, Jennifer S. [mailto:jrecine@stroock.com]
Sent: Friday, October 25, 2019 10:54 AM
To: Susan Mauro <SMauro@Abramslaw.com>
Cc: Fliman, Daniel A. <dfliman@stroock.com>
Subject: RE: In re 53 Stanhope LLC, et al, Case No.: 19‐23013 (RDD)

Susan


Checking in to see if you’ve heard back from your clients on using November 14, 2019 as the date
for objections and responses?

Jen
                                                                                   2
       19-23013-rdd      Doc 54      Filed 10/31/19 Entered 10/31/19 19:15:14                 Main Document
                                                   Pg 51 of 53

Jennifer Recine
Partner

STROOCK
180 Maiden Lane, New York, NY 10038
D: 212.806.1301

jrecine@stroock.com | vCard | www.stroock.com

On Oct 22, 2019, at 5:40 PM, Recine, Jennifer S. <jrecine@stroock.com> wrote:

       Susan,

       When your co-counsel and client are back online, please let us know if November 14,
       2019 is workable as the deadline for R&Os for all confirmation discovery, including the
       discovery sought in your subpoenas referenced below. In the meantime, while we all
       continue to confer on timing, we will consider all relevant deadlines to be extended out,
       extended consistent with caselaw applying FRCP 45. We look forward to hearing from
       you tomorrow.

       Jen


       Jennifer Recine
       Partner

       STROOCK
       180 Maiden Lane, New York, NY 10038
       D: 212.806.1301

       jrecine@stroock.com | vCard | www.stroock.com

       From: Recine, Jennifer S.
       Sent: Monday, October 21, 2019 8:52 PM
       To: Susan Mauro <SMauro@abramslaw.com>
       Cc: Fliman, Daniel A. <dfliman@stroock.com>
       Subject: Re: <EXTERNAL> RE: In re 53 Stanhope LLC, et al, Case No.: 19‐23013 (RDD)

       Susan,


       Given that your clients are not available at this time, will you agree that the deadline for outstanding
       responses and objections to the pending subpoenas are adjourned until this Friday October 25?


       Jen


       Jennifer Recine
       Partner

       STROOCK
                                                            3
19-23013-rdd         Doc 54          Filed 10/31/19 Entered 10/31/19 19:15:14                                    Main Document
                                                   Pg 52 of 53
180 Maiden Lane, New York, NY 10038
D: 212.806.1301

jrecine@stroock.com | vCard | www.stroock.com

On Oct 21, 2019, at 5:57 PM, Susan Mauro <SMauro@abramslaw.com> wrote:

       Hi Jennifer,

       Unfortunately client and co‐counsel, etc. are all out of pocket until Wed given the
       current holiday and I need to confer with them 1st. I will let you know. Thanks.



       Susan Mauro, Esq.
       <imagecc6403.JPG>
       Partner                                                                                                         Brooklyn Office
       Tel: 718-215-5300 x534                                                                                      1 Metrotech Center
                                                                <imageb548ed.JPG>
       Fax: 718-215-5304                                                                                                    Suite 1701
       Email: SMauro@Abramslaw.com                                                                           Brooklyn, New York 11201
       <imagea03533.JPG>
       CONFIDENTIALITY NOTICE: This e‐mail may be an attorney‐client communication and may contain information that is privileged and
       confidential and is therefore subject to legal restrictions and penalties regarding its unauthorized disclosure or other use. If you are not
       the intended recipient you are prohibited from copying, forwarding, distributing, disseminating, or otherwise viewing this e‐mail and
       any attachments hereto. Please notify the sender and delete this e‐mail if you are not the intended recipient.

       IRS CIRCULAR 230 DISCLOSURE: To ensure compliance with requirements imposed by the IRS, we inform you that any U.S. federal tax
       advice contained in this communication (including any attachments) is not intended or written to be used, and cannot be used, for the
       purpose of (i) avoiding penalties under the Internal Revenue Code or (ii) promoting, marketing or recommending to another party any
       transaction or matter addressed herein.


       From: Recine, Jennifer S. [mailto:jrecine@stroock.com]
       Sent: Monday, October 21, 2019 5:06 PM
       To: Susan Mauro <SMauro@Abramslaw.com>
       Cc: Fliman, Daniel A. <dfliman@stroock.com>
       Subject: RE: In re 53 Stanhope LLC, et al, Case No.: 19‐23013 (RDD)

       Dear Susan,

       I haven’t heard back from you concerning setting a date for objections and
       responses for confirmation discovery. As we discussed last week, the
       discovery served by you on Maverick, Brooklyn Lender and David Aviram
       is confirmation discovery and thus governed by the December 6, 2019
       discovery deadline set forth in our agreed court ordered
       schedule. Nevertheless, we also discussed the prospect of setting an
       earlier deadline for objections and responses. You asked that we propose a
       date and last Friday, we proposed November 14, 2019. We have not heard
       back from you. If we do not hear back from you by 9 am tomorrow, we will
       assume that you agree to this date and will ask the court to so-order an
       amended schedule with this date as the date for all objections and
       responses with respect to confirmation related discovery, including for the
       referenced subpoenas.

       Jen
                                                                    4
19-23013-rdd    Doc 54    Filed 10/31/19 Entered 10/31/19 19:15:14      Main Document
                                        Pg 53 of 53

      Jennifer Recine
      Partner

      STROOCK
      180 Maiden Lane, New York, NY 10038
      D: 212.806.1301

      jrecine@stroock.com | vCard | www.stroock.com

      From: Recine, Jennifer S.
      Sent: Friday, October 18, 2019 4:43 PM
      To: Susan Mauro
      Cc: Fliman, Daniel A.
      Subject: In re 53 Stanhope LLC, et al, Case No.: 19-23013 (RDD)

      Hi Susan,

      Following up on yesterday’s telephone call, we did not receive additional
      tax returns for the following entities:

              D & W Real Estate Spring LLC – 2013
              Meserole and Lorimer LLC – 2013
              Natzliach LLC – 2013
              92 South 4th Street LLC – 2013 and 2014
              53 Stanhope LLC – 2013
              119 Rogers – 2013
              127 Rogers – 2013

      In addition, you asked that we propose a date for providing responses and
      objections to the subpoenas for documents and information related to
      confirmation served on Maverick, Brooklyn Lender and David Aviram on
      October 8. In looking over our agreed schedule, it seems prudent to agree
      to a global deadline for responding and objecting to the October 8
      subpoenas and any additional discovery that might be served. We suggest
      November 14, 2019.

      Please let us know if you agree.

      Jen


      Jennifer Recine
      Partner

      STROOCK
      180 Maiden Lane, New York, NY 10038
      D: 212.806.1301

      jrecine@stroock.com | vCard | www.stroock.com



                                               5
